DETAILED ACTION
The instant application having Application No. 17/328,999 filed on 05/24/2021 is presented for examination by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 09/28/2016 (CHINA 201610859511.8).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 2, 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (ii) the pending claim rejection and/or claim objections are overcome.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  Claims 15 and 17 recite “the method of claim 8”. However, claim 8 is not a method claim. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 10, 12, 14 and 15 of U.S. Patent No. 11,050,541 B2. The limitations recited in claims 1-13, 16, and 17 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-4, 7, 8, 10, 12, 14 and 15 of the of U.S. Patent No. 11,050,541 B2.

Instant Application
US Patent 11,050,541 B2
Claim 1

A feedback information processing method, comprising:
multiplexing, by a first node, feedback information for a plurality of second nodes in a media access control protocol data unit (MAC PDU), wherein the feedback information is information generated after the first node correctly receives transmission blocks from the plurality of second nodes, and the feedback information comprises a plurality of pieces of bit information;














wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.
Claim 1 

A feedback information processing method, comprising:
multiplexing, by a first node, feedback information for a plurality of second nodes in a media access control protocol data unit (MAC PDU), wherein the feedback information is information generated after the first node correctly receives transmission blocks from the plurality of second nodes, and the feedback information comprises a plurality of pieces of bit information;
wherein after the first node multiplexes the feedback information for the plurality of second nodes in the MAC PDU, a radio network temporary identifier (RNTI) is used in process that the first node delivers the feedback information to the
plurality of second nodes, wherein the RNTI is calculated according to a time domain location of a physical uplink shared channel (PUSCH) where the transmission clocks correctly received by the first node are located.


Claims 3, 14: wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.



Claims 2, 9 and 12

wherein after the first node multiplexes the feedback information for the plurality of second nodes in the MAC PDU, a radio network temporary identifier (RNTI) is used in a process that the first node delivers the feedback information to the plurality of second nodes, wherein the RNTI is calculated according to a time domain location of a physical uplink shared channel (PUSCH) where the transmission blocks correctly received by the first node are located..

Claims 1, 8, 10 and 12

wherein after the first node multiplexes the feedback information for the plurality of second nodes in the MAC PDU, a radio network temporary identifier (RNTI) is used in process that the first node delivers the feedback information to the
plurality of second nodes, wherein the RNTI is calculated according to a time domain location of a physical uplink shared channel (PUSCH) where the transmission clocks correctly received by the first node are located.

Claims 3 and 10

wherein the first node forms feedback information for each of the plurality of second nodes into a media access control (MAC) control element (CE), or forms the feedback information for the plurality of second nodes into a protocol data unit (PDU).
Claim 2

wherein the first node forms feedback information for each of the plurality of second nodes into a media access control (MAC) control element (CE), or forms the feedback information for the plurality of second nodes into a protocol data unit (PDU).


Claims 4, 7 and 13

wherein the CRC check bits comprise:
CRC check bits generated by all bits in the transmission blocks correctly received by the first node.
 
Claims 4 and 15

wherein the CRC check bits comprise:
CRC check bits generated by all bits in the transmission blocks correctly received by the first node.


Claim 5 

wherein the bit information is formed by spread spectrum sequences adopted by the first node
Claim 7

wherein the bit information is formed by spread spectrum sequences adopted by the first node
Claim 6

A feedback information receiving method, comprising:
sending transmission blocks from a plurality of second nodes to a first node; and
receiving a media access control protocol data unit (MAC PDU) sent from the first mode, wherein the MAC PDU is obtained through multiplexing feedback information for the plurality of second nodes in one MAC PDU by the first node, the feedback information is information generated after the first node correctly receives the transmission blocks, and the feedback information comprises a plurality of pieces of bit information;













wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.
 
Claim 8

A feedback information receiving method, comprising:
sending transmission blocks from a plurality of second nodes to a first node; and
receiving a media access control protocol data unit (MAC PDU) sent from the first mode, wherein the MAC PDU is obtained through multiplexing feedback information for the plurality of second nodes in one MAC PDU by the first node, the feedback information is information generated after the first node correctly receives the transmission blocks, and the feedback information comprises a plurality of pieces of bit information;
wherein after the first node multiplexes the feedback information for the plurality of second nodes in the MAC PDU, a radio network temporary identifier (RNTI) is used in a process that the first node delivers the feedback information to the plurality of second nodes, wherein the RNTI is calculated according to a time domain location of a physical uplink shared channel (PUSCH) where the transmission blocks correctly received by the first node are located.


Claims 3, 14: wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.

Claims 8 and 17

A base station, comprising:
a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes a following operation: multiplexing feedback information for a plurality of terminals in a media access control protocol data unit (MAC PDU), wherein the feedback information is information generated after the base station correctly receives transmission blocks from the plurality of terminals, and the feedback comprises a plurality of pieces of bit information;













wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.

Claim 10

A base station, comprising:
a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes a following operation: multiplexing feedback information for a plurality of terminals in a media access control protocol data unit (MAC PDU), wherein the feedback information is information generated after the base station correctly receives transmission blocks from the plurality of terminals, and the feedback comprises a plurality of pieces of bit information;
wherein after the feedback information for the plurality of terminals is multiplexed in the MAC PDU, the processor further executes a following operations: using a radio network temporary identifier (RNTI) in a process that the feedback information is delivered to the plurality of terminals, wherein the RNTI is calculated according to a time domain location of a physical uplink shared channel (PUSCH) where the transmission blocks correctly received by the base station are located.

Claims 3, 14: wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.

Claims 11 and 16

A terminal, comprising:
a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes the feedback information processing method of claim 1.

Claim 12

A terminal, comprising:
a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes a following operation….



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
The claims fail to place the invention squarely within one statutory class of invention. In this case, applicant has claimed “a storage medium” in claims 14 and 15. However, it is unclear that whether the storage medium is a “non-transitory storage medium” (statutory) or a “transitory storage medium” (e.g. signal) (non-statutory), given its broadest reasonable interpretation read in light of the specification, does not exclude transitory forms of computer readable media such as signal, which are nonstatutory, See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Note that the specification (Pub No. US 2021/0297224 A1) identifies on Paragraph 0236 that “the storage medium may include, but is not limited to, a USB5 flash drive, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or another medium capable of storing program codes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub # US 2007/0171849 A1 hereinafter Zhang) in view of Hu et al. (Pub # US 2016/0198453 A1 hereinafter Hu), and further in view of Hamabe et al. (Pub # US 2002/0057666 A1 hereinafter Hamabe).
Regarding claim 1, Zhang teaches “a feedback information processing method,” as [(Para. 0009), A system for scheduling and multiplexing feedback reporting in a wireless communication system] “comprising: multiplexing, by a first node, feedback information for a plurality of second nodes in a media access control protocol data unit (MAC PDU),” as [(Para. 0009), the first multiplexer for multiplexing feedback information from the feedback generator with other uplink data.].
However, Zhang does not specifically disclose wherein the feedback information is information generated after the first node correctly receives transmission blocks from the plurality of second nodes, and the feedback information comprises a plurality of pieces of bit information; wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.
In an analogous art, Hu teaches “wherein the feedback information is information generated after the first node correctly receives transmission blocks from the plurality of second nodes,” as [(Para. 0114), The protocol data unit (PDU) that is generated by the receive end device according to the received data and that carries the feedback information may be a media access control (MAC) layer PDU, or may be a radio link control (RLC) layer PDU, and is certainly not limited thereto] “and the feedback information comprises a plurality of pieces of bit information” [(Para. 0117), That a control information element CE in the MAC PDU is used to carry the feedback information about whether the data is received correctly includes: The MAC CE includes N information bits, and the information bits correspond to HARQ process IDs; or the MAC CE includes N information bits and one HARQ process ID, where any one of the N information bits corresponds to the HARQ process ID, and the remaining N−1 information bits correspond to other HARQ process IDs; where each of the information bits is used to denote whether the receive end device correctly receives data that is sent by the transmit end device and that corresponds to a HARQ process ID].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into Zhang’s teaching. The motivation for making the above modification would be to enable a receive end to transmit feedback information without using a PUCCH/PHICH feedback channel, so as to improve system efficiency [Hu: Para. 0005].
However, the combination of Zhang and Hu does not specifically disclose wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node.
In an analogous art, Hamabe teaches “wherein the bit information comprises: cyclic redundancy check (CRC) check bits generated by the transmission blocks correctly received by the first node” as [(Para. 0070), The transmitting and receiving devices included in the base station and the mobile station divide a transmitting information bit series into information blocks each having a predetermined bit number to add a CRC (Cyclic Redundancy Check) code as an error detection code per information block to provide error correction coding].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamabe’s teaching into Zhang’s and Hu’s teachings. The motivation for making the above modification would be to provide error correction decoding to obtain the information block in order to detect presence or absence of error per information block [Hamabe: Para. 0072].
Regarding claim 3, the combination of Zhang, Hu and Hamabe, specifically Hu teaches “wherein the first node forms feedback information for each of the plurality of second nodes into a media access control (MAC) control element (CE), or forms the feedback information for the plurality of second nodes into a protocol data unit (PDU)” as [(Para. 0112), S101: A receive end device receives data sent by a transmit end device…. (Para. 0113), S102: The receive end device generates, according to the received data, a protocol data unit PDU carrying feedback information, where the feedback information is used to indicate whether the receive end device receives the data correctly].  
Regarding claim 4, the combination of Zhang, Hu and Hamabe, specifically Hamabe teaches “wherein the CRC check bits comprise: CRC check bits generated by all bits in the transmission blocks correctly received by the first node” as [(Para. 0070), The transmitting and receiving devices included in the base station and the mobile station divide a transmitting information bit series into information blocks each having a predetermined bit number to add a CRC (Cyclic Redundancy Check) code as an error detection code per information block to provide error correction coding].  
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a feedback information receiving method, comprising: sending transmission blocks from a plurality of second nodes to a first node;” as [(Zhang: Para. 0042), multiplexed within the resource blocks used for other UE's UL data transmission] “and receiving a media access control protocol data unit (MAC PDU) sent from the first mode” [(Hu: Para. 0138), In the method for sending feedback information provided in this embodiment, feedback information is carried in a MAC PDU or feedback information is carried in an RLC PDU, to enable a receive end to transmit feedback information without using a PUCCH/PHICH feedback channel]. 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a base station,” as [(Zhang: Para. 0016), When referred to hereafter, the term “base station (BS)” includes, but is not limited to, a Node B, a site controller, an access point, or any other type of interfacing device in a wireless environment.] “comprising: a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes a following operation…” [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor. Examples of computer-readable storage mediums include a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs)].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a terminal,” as [(Zhang: Para. 0016), Hereafter, the term “user equipment (UE)” includes, but is not limited to, a wireless transmit/receive unit (WTRU), a mobile station, a fixed or mobile subscriber unit, a pager, cellular telephone, personal digital assistant (PDA), computer, or any other type of device capable of operating in a wireless environment.] “comprising: a processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the processor, the processor executes the feedback information processing method…” [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor. Examples of computer-readable storage mediums include a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs)].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a storage medium, comprising programs stored in the storage medium, wherein when executed, the programs implement the method of claim 1” as [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8, including “a storage medium, comprising programs stored in the storage medium, wherein when executed, the programs implement the method of claim 8” as [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a processor, which is configured to execute programs, wherein when executed, the programs implement the method of claim 1” as [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor.].
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8, including “a processor, which is configured to execute programs, wherein when executed, the programs implement the method of claim 8” as [(Zhang: Para. 0075), The methods or flow charts provided in the present invention may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or a processor.].

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hu, further in view of Hamabe, and further in view of Abraham et al. (Pub # US 2016/0127020 A1 hereinafter Abraham).
Regarding claim 5, the combination of Zhang, Hu and Hamabe does not specifically disclose wherein the bit information is formed by spread spectrum sequences adopted by the first node.
In an analogous art, Abraham teaches “wherein the bit information is formed by spread spectrum sequences adopted by the first node” as [(Para. 0037), In some aspects, wireless signals may be transmitted according to a high- efficiency 802.1 1 protocol using orthogonal frequency-division multiplexing (OFDM), direct-sequence spread spectrum (DSSS) communications, a combination of OFDM and DSSS communications, or other schemes.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abraham’s teaching into Zhang’s, Hu’s and Hamabe’s teachings. The motivation for making the above modification would be to improve the protocol for uplink transmissions from multiple terminals by minimizing the amount of traffic [Abraham: Para. 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463       
                                                                                                                                                                                                 /MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463